DETAILED ACTION
The communication dated 11/13/2020 has been entered and fully considered.
Claims 20, 23, 31, 34, 37 and 39 have been amended. Claim 41 is new. Claims 20-41 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 20-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is considered to be Desimone et al. (U.S. 7,641,828), hereinafter DESIMONE. DESIMONE teaches methods of making dental appliances for moving patient’s teeth and providing a sheet comprising a hard polymer layer comprising co-polyester and a soft polymer layer. DESIMONE fails to teach, suggest or disclose a sheet comprising three or more polymer layers, the three or more polymer layers comprising a hard polymer layer comprising a co-polyester and having a flexural modulus greater than about 150,000 psi; and, a soft polymer layer comprising a thermoplastic polyurethane elastomer and having an elongation at break of greater than about 200%, and a hardness from about 60 A to about 85 D. One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not be reasonably motivated to modify the method of DESIMONE to achieve the claimed invention, and the applicant has done so for the benefit of producing appliances having teeth receiving cavities shaped to directly receive at least some of the patient’s teeth and apply a resilient positioning force to the patient’s teeth, as taught in the instant specification [0007].
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.M./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748